Citation Nr: 1000910	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for asbestos pleural 
disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that he currently suffers from a 
respiratory disability as a result of exposure to asbestos 
while serving aboard the USS Ranger in service.  The Veteran 
described being charged with removal of asbestos, without 
protection, while incarcerated.  

The service medical records confirm the Veteran's service 
aboard the USS Ranger (CVA-61), from July 1964 to September 
1966.  His primary duties were as a rifleman and in security.  
The personnel records show that the Veteran was incarcerated 
for approximately 15 days in January 1965.  The service 
treatment records include a September 1965 chest X-ray that 
was negative.  

After service, private clinical records in 1988 contained a 
diagnosis of asbestos related disease, and X-ray findings 
consistent with pleural thickening compatible with a 
diagnosis of previous asbestos exposure.  The clinician noted 
a history of asbestos exposure.  The Veteran's post-service 
occupational history included three years as a steamfitter's 
helper from 1971 to 1974, and 14 years as a boilermaker for 
TVA.  It was also noted that the Veteran had a 30 year 
history of smoking tobacco.  In November 1990, the Veteran 
was awarded workers' compensation from TVA for partial 
impairment to the lungs.  

A November 2006 private CT scan revealed emphysema with no 
evidence of bibasilar fibrosis to suggest asbestosis.  There 
were mild stable left pleural calcifications, that were not 
specific for asbestos pleural disease because of their 
unilaterality.  Private treatment records also contain a 
diagnosis of COPD.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran has 
not yet been afforded a VA examination to ascertain the 
nature and etiology of his pulmonary disorder, which he 
maintains is attributable to his period of service, 
particularly to exposure to asbestos.  Accordingly, the Board 
finds that a remand for an examination and opinion is 
required in order to address the merits of the claim.  38 
C.F.R. § 3.159(c)(2) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit 
relevant documentation, including any 
decisions, in relation to his workers' 
compensation claim against TVA.  That 
documentation should include any medical 
reports prepared in connection with the 
claim for benefits or the names of any 
physicians who examined and treated him in 
conjunction with that claim.

2.  Schedule the Veteran for a VA 
pulmonary examination.  The examiner 
should identify any current lung 
disability.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current lung disability 
is etiologically related to active 
service, including any asbestos exposure 
during service.  The claims file should be 
made available to the examiner for review.  
The examination should include X-rays.  
The pulmonologist is asked to identify any 
radiological changes attributable to 
exposure to asbestos.  The examiner should 
explain the rationale for all opinions 
provided.  In formulating the opinion, the 
pulmonologist is asked to comment on the 
clinical significance of the following: 

(a) the Veteran's service personnel 
records which show that he served aboard 
the USS Ranger (CVA-61), from July 1964 
to September 1966, as a rifleman and in 
security; 

(b) September 1965 chest  X-rays; 

(c) private clinical records in 1988 
that contain a diagnosis of asbestos 
related disease; 

(d) post-service medical records 
documenting  a significant history of 
occupational exposure to asbestos for 17 
years which included three years as a 
steamfitter's helper from 1971 to 1974, 
and 14 years as a boilermaker for TVA; 
and

(e) CT scan findings in November 2006, 
which revealed emphysema with no 
evidence of bibasilar fibrosis to 
suggest asbestosis.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


